OFFICE     OF THE   ATTORNEY       GENERAL   OF TEXAS
                                 AUSTIN




Yonorable   ~uUan   itI Sebler
County Attornq,     YaaEington Couaty
Drsnbaa, texar




my   6, lQ41r requesting




                         sed to !a353 a road distrlat
                         de a cortain area, the boom-
                         would not  coibaide with any
                        ical ouhditision* of the
                        6 s ~oti fistrfct to be carved
                    cogm4eeicmrs   precincts vtthin b
                                                                        372




            mm3 county Comdrdonwr*              Court8 of thr
    sorer61 countiss of this Stat4 may hore6Ster
    establish one or tmre ro6d distrlots in their
    res     ctiro     oounties,    ad    ray or xay not l*
    01wr s tithin the boundaries and lisdts ef mob
    distriots, vill6ges, tomi and 6nmlalp61 00~
    porations, or my portion thereof, and 6~ or
    6s~ not inoluda gswlousl~   croated road dir-
    tries      and polstic6.l      subdltiaiona   or peoincts
    that hare voted and ls611ed rOQd b0M.a pW?m%nt
    to seota.on 62 of Artio'le 8, of.the colsstltu-
    tion,    by entering       an order deolarlmg     ouch rosd
    di6trict        estab.lished 6&l del’ixdttg the boonlaF
    ies thereoSr          Prodded that nothltq In this
    Aot 6hau be oonstnwd                a0 a6 to pwent   the
    weation   of defined road dietriot   Rtld th0
    is,auanoe of bOad6 Of sald distI'%Ots ia OoUtP
    tiss having outstaMn&    aounty-wide rosd bonds,
    tua said del'imd road distriots 661~ be m3sted
    in such oounties ia the luanner provided by
    statute for the Greation OS def'ined road d&s-
    trlots and Issuing the bond6 thereof.6         .


            l’JdrA.atof the 39th Iap;ielatauw (1986) was
prseed ismxliately        following      ths SupPem   Court*8 opinion
in mavning V. llooper(P. 6.) 70 Ltw &I. 330~ the lAr o h e r
Countf cad,   and t&e Aat has bmn oaid to be *in c~mpli-
UW.3 with th8 holdi      (uing v, Falls aormtq;.rs 8. W.
(2) 181, 1 Q* p*
           It is cur ooustruotfoa of the statute that it8
brood l;uytags ~10th3s the Codsslonors*      COUrt with power
to amate road dlstriots in tha county rithout     rospeat
rh6t6OmJr    tG other edsthg   pOlitia  SUbdiViSfOnS Of the
county, frolt which it Sollows that your quo&ion 6hOuld be
asirorcd in tha aSS@uatite..
  .~__
     .-.
       .,I-:
          t&2..':
               54, l?*l